El Juez Pbesidente Se. Heeítández,
emitió la opinión del tribunal.
Se trata de recurso de apelación interpuesto por el de-nunciado Abraham Santiago contra sentencia que en grado de apelación y mediante celebración de nuevo juicio dictó la Corte de Distrito de Mayagüez en 22 de diciembre de 1919 condenándole como culpable del delito de hurto de me-nor cuantía a noventa días de cárcel, con abono de la pri-sión sufrida, y pago de las costas.
Alega el apelante como motivos del recurso: Primero, que la corte erró al desestimar la moción del acusado en que solicitaba éste el archivo de la denuncia "por no apare-cer jurada ante funcionario competente; Segundo, que la corte erró al desestimar la excepción perentoria de que la denuncia era insuficiente para imputar al acusado la comi-sión del delito de hurto.
Para la consideración de los errores apuntados estima-mos conveniente insertar íntegra la denuncia, la que textual-mente dice así:
•“Corte Municipal de Mayagüez, P. R. — Estados Unidos de Amé-rica. El Presidente de los Estados Unidos, S. S. — El Pueblo de Puerto Rico vs. Abraham Santiago.—Yo, Luis Bravo, vecino de Ma-yagüez, calle Barcelona, de 32 años, formulo denuncia contra Abraham Santiago por delito hurto menor cometido de la manera que sigue: Que en octubre 22, 1919, hora 6 p. m. en el barrio Cerróte de Las Marías, del Distrito Judicial Municipal de Mayagüez, el ci-*236tado Abraham Santiago voluntaria, maliciosa y criminalmente pe-netró en los terrenos de la hacienda “ Constancia” de la cnal soy dueño, y allí y entonces se apropió para sí y con el propósito de utilizarlo en su propio beneficio, de un almud y medio de café va-lorado $2 con la intención de defraudarme en esa suma, no habién-dolo realizado por haber sido sorprendido por el capataz Maximino Suárez; siendo testigos: Maximino Suárez, Manuel Muñoz Yélez, Pedro Nieva y Juan Cortés. — (Firmado) L. Bravo, Denunciante.— Jurada ante mí hoy 23 octubre de 1919. — -(Firmado) F. Souffront, -de la Corte Municipal de_”
Del pliego de exposición del caso aparece que ciertamente el apelante opuso a la denuncia la excepción de que- no apa-recía jurada ante funcionario competente pues si bien el ju-ramento fué prestado ante F. Souffront, de la Corte Municipal, no se expresa qué clase de funcionario es ni de qué corte, ignorándose por tanto si Souffront es funcionario ca-pacitado para recibir juramentos. También aparece que el apelante alegó contra la denuncia la excepción de que en ella no se le imputaba la comisión de un delito de hurto, de acuerdo con el artículo 426 del Código Penal, pues falta la alegación esencial de que el acusado sustrajera bienes muebles de la propiedad del denunciante, y por el contrario hay la alegación de que el acusado no pudo realizar el hecho.
El primer error apuntado es insostenible. La denuncia fué hecha en la Corte Municipal de Mayagüez que origina-riamente conoció del caso y tanto dicha corte como la de dis-trito, según el artículo 3’6, párrafo 5o. de la Ley de Eviden-cia, podían tomar en consideración judicial el hecho de si Souffront, ante quien fué jurada, era funcionario capacitado para recibir' juramentos. El Juez de la Corte de Mayagüez lo estimó así, y al apelante incumbía demostrar lo contra-rio. El Pueblo v. Carrasquillo, 22 D. P. R. 137.
Por lo que atañe al segundo error apuntado, opinamos que los hechos relatados en la denuncia constituyen la co-misión de un delito de hurto puesto que en ella se asegura que el denunciado penetró maliciosa y criminalmente en los *237terrenos ele la hacienda “Constancia” y se apropió para si y con el propósito de defraudar al denunciante de almud y rnedio de café valorado en $2. Y aunque en la misma de-nuncia se dice que la intención de defraudar no se realizó por haber sido sorprendido el denunciado, esa circunstan-cia no quita a los hechos el carácter de delito de hurto pues el apoderamiento de la cosa sustraída es el elemento esen-cial de dicho cielito, sin que sea necesario el aprovechamiento de la misma. El Pueblo v. Martín, 26 D. P. R. 648.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.